Citation Nr: 0920867	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
small cell carcinoma of the lung, right lower lobe.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to additional compensation based upon the 
award of special monthly compensation on account of loss of 
use of a creative organ, effective January 1, 2002.


REPRESENTATION

Appellant represented by:  To be clarified.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking initial compensable evaluations for 
his service-connected small cell carcinoma of the lung, right 
lower lobe, and bilateral hearing loss.  He also contends 
that he is entitled to additional compensation based upon the 
RO's October 2006 award of special monthly compensation on 
account of loss of use of a creative organ, effective January 
1, 2002.

A.  Right to Representation

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. § 
20.600 (2008).

After reviewing the Veteran's claims file, the Board 
concludes that additional development is required in order to 
ascertain whether the Veteran's choice of representation by a 
private attorney was improperly revoked herein.  

An RO report of contact on February 4, 2009, noted that the 
Veteran's representative of record, Walter H. Hornbreck, 
Attorney at Law, was contacted via telephone and informed 
"that due to the fact that he was not accredited through the 
Office of General Counsel, he is not allowed to represent any 
veterans for claims with VA."

On February 5, 2009, the RO issued a supplemental statement 
of the case listing the Disabled American Veterans as the 
Veteran's representative in this matter.  

A subsequent RO report of contact on February 11, 2009, noted 
that the Veteran was contacted via telephone and informed 
that his representation by Walter H. Hornbreck, Attorney at 
Law, had been revoked by the RO because the private attorney 
was not accredited by VA.  The Veteran noted that he had 
received a copy of the February 2009 supplemental statement 
of the case, but his private attorney had not received this 
document.

Later in February 2009, the Disabled American Veterans was 
given an opportunity to provide a Statement of Accredited 
Representative in Appeal Case, VA Form 646, but failed to 
timely submit said document.

In this case, the RO has revoked the Veteran's representation 
by a private attorney for the stated reason that he was "not 
accredited through the Office of General Counsel."  Without 
any further explanation, the Board finds the underlying basis 
for this action unclear.

In the past year, VA amended its regulations governing the 
representation of claimants for Veterans benefits in order to 
implement provisions of the Veterans Benefits, Health Care, 
and Information Technology Act of 2006, and to reorganize and 
clarify existing regulations.  See 73 Fed. Reg. 29852-80 
(2008).  As amended, the regulations establish the procedures 
and rules necessary for VA to facilitate the paid 
representation of claimants by accredited agents and 
attorneys after a Notice of Disagreement has been filed.  The 
effective date for these new regulations is June 23, 2008.  
See 73 Fed. Reg. 29852.

In discussing the implementation of these new accreditation 
rules, VA stated: 

We agree that implementation of its new 
accreditation rules should not impede or 
otherwise interfere with ongoing 
representation before agencies of 
original jurisdiction and the Board.  To 
avoid that result, agents and attorneys 
providing representation in cases as of 
the effective date of the final rule need 
not meet the new accreditation 
requirements, unless the agent or 
attorney intends to provide 
representation in cases in which a Notice 
of Disagreement is filed after the 
effective date.  An agent or attorney 
will be deemed to be providing 
representation on a claim before an 
agency of original jurisdiction or the 
Board if VA has evidence that the agent 
or attorney complied with the 
accreditation and power of attorney 
requirements in former 38 CFR 14.629 and 
14.631 prior to the effective date of 
this final rule.  Further, agents and 
attorneys providing representation as of 
the effective date may continue to do so 
through the final resolution of the 
claim.

See 73 Fed. Reg. at 29869.  

In this case, the RO's basis for revoking the Veteran's 
representation in this matter by his private attorney is not 
clear.  The veteran's notice of disagreement to the issues at 
hand was filed prior to the effective date of the new 
regulations.  The Veteran's former representative appears to 
meet the requirements under the former regulations prior to 
the effective date of this final rule.  38 C.F.R. §§ 14.629, 
14.631 (2007).  Specifically, the attorney submitted a 
properly executed VA Form 21-22a, Appointment of Individual 
as Claimant's Representative, and he claimed to be admitted 
the Kentucky State Bar.  

Under these circumstances, the RO should reconsider its 
February 2009 action revoking the Veteran's representation 
herein by Walter H. Hornbreck, Attorney at Law.  The Veteran 
should be provided with written notice regarding the outcome 
of this reconsideration.  In addition, regardless of the 
outcome, the RO's notice to the Veteran should include a 
listing of the recognized Veterans' service organizations 
and/or representatives, as well as the appropriate forms for 
appointing representation should be sent.

Should the RO conclude that the Veteran's representation by 
his private attorney was rightly revoked in this matter, the 
notice must specifically identify the legal basis for its 
conclusion.  Should the RO conclude that representation was 
revoked in error, it should notify the Veteran of this error, 
and ask the Veteran if he would like to re-establish 
representation with his duly appointed private attorney, or 
establish representation by some other recognized 
representative.  

If the Veteran chooses to re-establish representation in this 
matter, his appointed representative should be provided with 
a supplemental statement of the case.  In addition, the RO 
must afford any such representative the opportunity to 
execute a VA Form 646, prior to certification of the appeal 
to the Board "in all instances."  38 C.F.R. § 20.600 (2008).  

B.  Additional Compensation based upon the Award of 
Special Monthly Compensation on Account of Loss of Use of 
a Creative Organ

In October 2006, the RO issued a rating decision which 
granted entitlement to special monthly compensation on 
account of loss of use of a creative organ, effective January 
1, 2002.  In December 2006, the Veteran filed a timely notice 
of disagreement seeking increased compensation based upon 
this award.  Specifically, the Veteran stated that he was 
"appealing the application and interpretation of the 
combined values chart which granted loss of a creative organ 
and benefits without additional percentage of disability."  
When a notice of disagreement has been filed, the RO must 
issue a statement of the case.  Manlicon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995) (noting that the filing of a notice 
of disagreement initiates the appeal process and requires VA 
to issue a statement of the case).  Since the RO has not 
issued a statement of the case for this issue, the Board is 
obligated to remand it.

Accordingly, the case is remanded for the following actions:


1.  The RO must readjudicate its February 
2009 decision to revoke the Veteran's 
representation herein by Walter H. 
Hornbreck, Attorney at Law.  Notice of 
this decision must be provided to the 
Veteran in writing.  If the RO concludes 
that the Veteran's representation was 
rightly revoked, the notice must 
specifically identify the legal basis for 
its conclusion.  If the RO concludes that 
representation was revoked in error, it 
must notify the Veteran of this error, 
and ask the Veteran if he wishes to re-
establish representation with his 
previously appointed private attorney, or 
establish representation with any other 
recognized representative.  Regardless of 
the outcome, the RO's notice of this 
decision to the Veteran must include a 
listing of the recognized Veterans' 
service organizations and/or 
representatives, as well as the 
appropriate forms for appointing 
representation must be sent.  Thereafter, 
the Veteran must be provided a reasonable 
period of time to respond.  If the 
Veteran submits a VA Form 21-22 in favor 
of a recognized service organization, the 
appointed organization must be provided 
an opportunity to submit a VA Form 646, 
Statement of Accredited Representative.

2.  Thereafter, the RO must issue a 
statement of the case and notification of 
the Veteran's appellate rights addressing 
the issue of entitlement to additional 
compensation based upon the award of 
special monthly compensation on account 
of loss of use of a creative organ, 
effective January 1, 2002.  38 C.F.R. § 
19.26 (2008).  The Veteran and his 
representative, if any, must be reminded 
that to vest the Board with jurisdiction 
over these issues, a timely substantive 
appeal must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

3.  After completing the above, and any 
other development as may be indicated, 
the claims currently on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, if any.  After an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


